 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   CARL CURTIS; ARTHUR WILLIAMS,                     Case № 2:15-cv-02480-ODW (Ex)
12                        Plaintiffs,
13                                                     ORDER GRANTING IN PART AND
            v.
                                                       DENYING IN PART PLAINTIFFS’
14   IRWIN INDUSTRIES, INC.;                           MOTION FOR LEAVE TO AMEND
15   DOES 1–100,                                       [44]
16                        Defendants.
17
18                                  I.       INTRODUCTION
19          Plaintiffs Carl Curtis and Arthur Williams (“Plaintiffs”) move for leave to file a
20   second amended complaint (“SAC”) in this wage and hour class action). (Mot. for
21   Leave to File SAC (“Mot.”), ECF No. 44.) Plaintiffs’ motion for leave to file a SAC
22   (“Motion”) follows remand in part from the Ninth Circuit and an intervening
23   clarification in law as articulated by the Supreme Court in Parker Drilling Mgmt.
24   Servs., Ltd. v. Newton, 139 S. Ct. 1881 (2019). For the reasons that follow, the Court
25   GRANTS IN PART and DENIES IN PART Plaintiffs’ Motion.1
26
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                               II.      BACKGROUND
 2         Plaintiffs are former employees of Irwin Industries, Inc. (“Defendant”). (First
 3   Am. Compl. (“FAC”) ¶ 12, ECF No. 11-1.) Defendant employed both Plaintiffs prior
 4   to approximately April 7, 2014. (FAC ¶ 12.) Both Plaintiffs worked on an oil
 5   platform off the California coast, working shifts typically lasting seven days. (FAC
 6   ¶ 13.) Plaintiffs allege that they received pay for twelve hours each day but could not
 7   reasonably leave the platform during their seven-day shifts. (FAC ¶ 13.) Thus, in
 8   February 2015, Plaintiffs initiated this wage and hour putative class action. (Notice of
 9   Removal ¶ 1, ECF No. 1.) Plaintiffs filed a First Amended Complaint (“FAC”) on
10   April 1, 2015. (Notice re: Filing of FAC ¶ 2, ECF No. 11.)
11         In their FAC, Plaintiffs assert claims under California law, individually and on
12   behalf of a putative class, for (1) Minimum Wage Violations; (2) Pay Stub Violations;
13   (3) Unfair Competition; (4) Failure to Timely Pay Wages at Termination; (5) Failure
14   to Provide Lawful Meal and Rest Periods; (6) Failure to Pay Overtime and
15   Doubletime Premium Wages; and (7) Civil Penalties under the Private Attorneys
16   General Act (“PAGA”). (FAC ¶¶ 14–77.) Plaintiffs defined the class to include
17   Defendant’s hourly employees who, at any time within four years from the date of
18   filing this action, worked on oil platforms off of the California coast for periods of
19   twenty-four consecutive hours or more. (FAC ¶ 8.)
20         On November 12, 2015, the Court granted Defendant’s motion to dismiss the
21   FAC. (Order Granting Mot. to Dismiss 5, ECF No. 29.) The Court found Plaintiffs’
22   claims preempted by § 301 of the Labor Management Relations Act (“LMRA”)
23   because they required interpretation of collective bargaining agreements (“CBA”)
24   entered into between the parties, granted Defendant’s motion to dismiss, and ordered
25   the parties to arbitration pursuant to the terms of the CBAs. (Order Granting Mot. to
26   Dismiss 5.)    The Court subsequently granted in part Plaintiffs’ motion for
27   reconsideration, affirming dismissal of all claims but withdrawing the portion of the
28




                                                2
 1   order compelling the parties to arbitration.      (Order Granting In Part Mot. for
 2   Recons. 10, ECF No. 34.) Plaintiffs appealed. (Notice of Appeal, ECF No. 35.)
 3   A.    Ninth Circuit Appeal
 4         On January 25, 2019, the Ninth Circuit affirmed in part and remanded the case
 5   in part. (Op. 17, ECF No. 37.) The Ninth Circuit affirmed the Court’s finding that
 6   Plaintiffs’ overtime claim was preempted under § 301 of the LMRA, because the CBA
 7   terms triggered the exemption under California Labor Code section 514. (Op. 15.)
 8   The Ninth Circuit remanded Plaintiffs’ remaining meal and rest period and minimum
 9   wage claims, along with the four derivative claims (pay stubs, unfair business
10   practices, final wages, and PAGA) because issues of preemption under both § 301 of
11   the LMRA and the Outer Continental Shelf Lands Act (“OCSLA”), 43 U.S.C. § 1331
12   et seq., remained. (Op. 15–17.) The Ninth Circuit denied Plaintiffs’ petition for panel
13   rehearing and issued the Mandate on March 15, 2019. (Mandate, ECF No. 38; see
14   also Mot. 4.)
15         Following the Ninth Circuit’s Mandate, the Court stayed the matter pending the
16   Supreme Court’s decision in Parker Drilling, which addressed whether federal law
17   (pursuant to the OCSLA) or California law applies to Plaintiffs’ claims, an issue the
18   parties recognized as potentially dispositive on remand. (Order Staying Case, ECF
19   No. 41; see Status Report 4, ECF No. 40.)
20   B.    Parker Drilling
21         On June 10, 2019, the Supreme Court issued its decision in Parker Drilling.
22   139 S. Ct. 1881. The Court addressed whether federal law or California law applies to
23   wage and hour claims made by employees who work on drilling platforms off the
24   coast of California, on the Outer Continental Shelf (“OCS”). Id. at 1886. The Court
25   noted “[u]nder the OCSLA, all law on the OCS is federal law, administered by federal
26   officials.” Id. “The OCSLA denies States any interest in or jurisdiction over the
27   OCS, and it deems the adjacent State’s laws to be federal law ‘[t]o the extent that they
28   are applicable and not inconsistent with’ other federal law.” Id. (citing 43 U.S.C.




                                                 3
 1   § 1333(a)(2)(A)). Interpreting that statutory language, the Court concluded that “[a]ll
 2   law on the OCS is federal, and state law serves a supporting role, to be adopted only
 3   where there is a gap in federal law’s coverage.” Id. at 1892. Thus, “if federal law
 4   addresses the issue at hand, then state law is not adopted as federal law on the OCS.”
 5   Id.
 6         Applying this standard, the Court found the plaintiff’s wage and hour claims
 7   “premised on the adoption of California law requiring payment for all time that [the
 8   plaintiff] spent on standby” were “already addresse[d]” by federal law under the Fair
 9   Labor Standards Act (“FLSA”). Id. at 1893. “Likewise, to the extent [the plaintiff’s]
10   OCS-based claims rely on the adoption of the California minimum wage . . . the
11   FLSA already provides for a minimum wage . . . so the California minimum wage
12   does not apply.” Id. (citations omitted). Thus, those California laws were unavailable
13   on the OCS and the plaintiff’s California overtime and minimum wage claims failed.
14   As the plaintiff’s other California wage and hour claims had not been analyzed by
15   lower courts or in the parties’ briefing, the Court did not specifically address them and
16   remanded the matter to the lower court. Id.
17   C.    Plaintiffs’ Motion to Amend
18         Following the decision in Parker Drilling, the Court permitted Plaintiffs to
19   move for leave to file an amended complaint.             (Min. Order, ECF No. 43.)
20   Accordingly, on August 19, 2019, Plaintiffs filed this Motion. (See Mot.)
21         Plaintiffs contend that “Parker Drilling only negatively impacts Plaintiffs’
22   claims for California overtime/double-time and minimum wage violations” and that
23   “Plaintiffs’ other claims (meal breaks, rest breaks, paystub, waiting-time penalties,
24   unfair competition and PAGA)” should survive. (Mot. 5.) Further, Plaintiffs argue
25   that “while Plaintiffs’ overtime claims under California law are no longer viable,
26   [Plaintiffs] should be granted leave to assert overtime claims under the FLSA.”
27   (Mot. 5.)
28




                                                 4
 1         Defendant opposes Plaintiffs’ Motion.        (Opp’n to Mot. (“Opp’n”), ECF
 2   No. 45.) Defendant argues that Plaintiffs are merely attempting to assert claims that
 3   they strategically elected not to raise back in 2015 and this constitutes a bad faith
 4   tactical measure that will prejudice Defendant and cause undue delay. (Opp’n 1–2.)
 5   Defendant contends Plaintiffs’ proposed amendment is futile because (1) the FLSA
 6   claim is time-barred and does not relate back to the original Complaint and (2) Parker
 7   Drilling requires dismissal of Plaintiffs’ remaining state law claims. (Opp’n 2.)
 8                            III.         LEGAL STANDARD
 9         Federal Rule of Civil Procedure (“Rule”) 15(a)(2) provides that “[t]he court
10   should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.
11   15(a)(2); Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009). The decision
12   whether to grant leave to amend rests in the sound discretion of the district court.
13   California ex rel. Cal. Dep’t of Toxic Substances Control v. Neville Chem. Co., 358
14   F.3d 661, 673 (9th Cir. 2004). Courts should freely grant leave to amend absent
15   special circumstances, such as: “undue delay, bad faith or dilatory motive on the part
16   of the movant, repeated failure to cure deficiencies by amendments previously
17   allowed, undue prejudice to the opposing party by virtue of allowance of the
18   amendment, [and] futility of amendment.”        Foman v. Davis, 371 U.S. 178, 182
19   (1962). The party opposing the amendment carries the burden of showing why leave
20   to amend should be denied. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186–87
21   (9th Cir. 1987).
22                                   IV.     DISCUSSION
23         Plaintiffs seek to add an FLSA overtime claim, remove their California
24   minimum wage and overtime claims, and “clarify[] the basis” of the remaining state
25   law claims. (Notice of Mot. 2, ECF No. 44.)
26   A.    FLSA Claim
27         Defendant argues Plaintiffs’ proposed FLSA claim is futile as it is time-barred
28   and does not relate back to the date of the original complaint. (Opp’n 6–8.)




                                                5
 1          An FLSA action must be “commenced within two years after the cause of
 2   action accrued, except that a cause of action arising out of a willful violation may be
 3   commenced within three years” of accrual. 29 U.S.C. § 255(a). An FLSA action
 4   commences “on the date when the complaint is filed, if [the individual claimant] is
 5   specifically named as a party plaintiff in the complaint and his written consent to
 6   become a party plaintiff is filed on such date in the court in which the action is
 7   brought.” Id. § 256(a) (emphasis added). “[I]f such written consent was not so
 8   filed . . . [the action commences] on the subsequent date on which such written
 9   consent is filed in the court in which the action was commenced.” Id. § 256(b); see
10   also Ketchum v. City of Vallejo, 523 F. Supp. 2d 1150, 1155 (E.D. Cal. 2007) (“When
11   a ‘collective action’ is filed under § 216(b) all plaintiffs, including named plaintiffs
12   are required to file a consent to suit form with the court in which the action is
13   brought.”).
14          Plaintiffs here allege their employment with Defendant ended approximately
15   April 7, 2014. (FAC ¶ 12.) Accordingly, assuming willful violations, the latest
16   Plaintiffs could have commenced an FLSA action was April 7, 2017. Plaintiffs sought
17   leave to amend and file the SAC on August 19, 2019, more than two years beyond the
18   statute of limitations. More importantly, Plaintiffs have not filed, and do not point the
19   Court to, a written consent from either Plaintiff Curtis or Plaintiff Williams. (See
20   generally Mot.) As such, Plaintiffs’ FLSA claim is time barred.
21          Plaintiffs argue the relation back doctrine saves their FLSA claim, relating it
22   back to the date of filing of the original complaint.2 (Mot. 13–14.) However, the
23   relation-back doctrine does not apply to FLSA collective actions. As noted above, the
24   FLSA by its express terms, provides that an action is commenced only when both the
25   complaint and the party’s written consent are filed. 29 U.S.C. § 256. A complaint
26   filed without a written consent is not “commenced” until the date “such written
27   2
      The relation-back doctrine provides that an “otherwise time-barred claim in an amended pleading is
28   deemed timely if it relates back to the date of a timely original pleading.” ARASCO, LLC v. Union
     Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2004).



                                                     6
 1   consent is filed,” and “every such action shall be forever barred unless commenced
 2   within” the applicable statute of limitations period. Id. §§ 255(a), 256(b).
 3         Plaintiffs have not filed written consent, and even if they had done so in July
 4   2019 when they first indicated a desire to add an FLSA claim (see Status Report 5,
 5   ECF No. 42), the consent would be two years too late and would not, itself, relate
 6   back to the original complaint. See 29 U.S.C. § 256(b). Indeed, courts routinely
 7   reject application of the relation-back doctrine to FLSA actions. See, e.g., Lemus v.
 8   Denny’s Inc., No. 10-cv-2061-CAB (WVG), 2014 WL 12772284, at *4 (S.D. Cal.
 9   July 14, 2014) (“Here, it is undisputed that [p]laintiff has not filed a written consent.
10   Moreover, even if he were to file a written consent now, almost four years after the
11   filing of the original complaint, it would not ‘relate back’ to the filing of the original
12   pleading.”); Cancilla v. Ecolab, Inc., No. C 12-03001 CRB, 2013 WL 1365939, at *3
13   n.5 (N.D. Cal. Apr. 3, 2013) (“collective action claims ‘cannot be rescued by the
14   “relation back” doctrine’”).
15         What is more, District Courts in California have recently prohibited time-barred
16   FLSA collective action plaintiffs, who, like Plaintiffs, worked on oil platforms off the
17   coast of California, from employing the relation-back doctrine for the same reasons
18   discussed here.    See Newton v. Parker Drilling Mgmt. Servs., Inc., No. 71 CV
19   15-02517-RGK (AGRx) (C.D. Cal. Jan. 29, 2020) (“Newton”); Mauia v. Petrochem
20   Insulation, Inc., No. 18-cv-01815-TSH, 2020 WL 264669, at *7–8 (N.D. Cal. Jan. 16,
21   2020); Hockinson v. Baker Hughes Oilfield Operations, Inc., No. 19-cv-07949 PA
22   (FFMx), 2019 U.S. Dist. LEXIS 187704, at *16 (C.D. Cal. Oct. 25, 2019) (“[T]he
23   relation-back doctrine does not apply to FLSA collective actions.”).           This Court
24   reaches the same conclusion here.
25         An FLSA plaintiff is procedurally unable to claim the relation back doctrine to
26   overcome the time-bar set by the statute of limitations. As such, Plaintiffs may not
27   claim relation-back to save their FLSA claim. As Plaintiffs have not filed a written
28   consent and the time for commencing an FLSA action elapsed in April 2017,




                                                 7
 1   Plaintiffs’ FLSA claim is time barred and amendment would be futile. Accordingly,
 2   the Court DENIES Plaintiffs’ Motion to add an FLSA claim.
 3   B.    State Law Claims
 4         Plaintiffs also seek leave to amend to remove their California minimum wage
 5   and overtime claims and to “clarify[]” the remaining claims. (Notice of Mot. 2; see
 6   Mot. 5.) “Absent prejudice, or a strong showing of any of the remaining . . . factors,
 7   there exists a presumption under Rule 15(a) in favor of granting leave to amend.”
 8   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
 9         First, the Ninth Circuit previously affirmed dismissal of Plaintiffs’ California
10   overtime claim. (Op. 15.) Accordingly, that claim is dead. Second, Parker Drilling
11   expressly held that the FLSA addresses overtime and minimum wages and leaves no
12   gap for California law, thereby barring Plaintiffs’ California overtime and minimum
13   wage claims as a matter of law. Parker Drilling, 139 S. Ct. at 1893. Defendant
14   argues that Plaintiffs’ minimum wage claim must be dismissed in light of Parker
15   Drilling.   (Opp’n 3 n.2.)    Plaintiffs concede as much.       (See Mot. 5 (“Parker
16   Drilling . . . negatively impacts Plaintiffs’ claims for California overtime/doubletime
17   and minimum wage violations.”).) Accordingly, the Court DISMISSES Plaintiffs’
18   minimum wage claim.
19         Next, Plaintiffs seek leave to “clarify[]” the remaining state law claims in light
20   of Parker Drilling.    (Mot. 14; Decl. Aris E. Karakalos Ex. B (“Proposed SAC
21   Redline”) ¶¶ 21, 31–84, ECF No. 44-3.) With respect those claims, the parties focus
22   on futility and do not directly address the other factors of undue delay, bad faith,
23   failure to cure, or undue prejudice. (See Mot. 14; Opp’n 9; Reply 9–10, ECF No. 46.)
24   Nevertheless, the Court finds no undue delay or dilatory tactics in Plaintiffs’ seeking
25   leave to clarify the allegations underlying their remaining state law claims. Although
26   Plaintiffs admit they allege no new facts (Reply 1), they seek to amend in light of an
27   intervening clarification of federal law, and did so as soon as procedurally practicable
28   following remand from the Ninth Circuit.




                                                8
 1         Turning to prejudice, it is “prejudice to the opposing party that carries the
 2   greatest weight” when evaluating leave to amend. Eminence, 316 F.3d at 1052. Here,
 3   discovery is stayed and no trial date has been set, so the action is still in the early
 4   procedural stages.     Defendant concedes that “[t]he allegations [supporting the
 5   remaining state law claims] in Plaintiffs’ proposed SAC remain largely unchanged
 6   from their FAC.” (Opp’n 9.) Thus, Defendant will not suffer prejudice from the grant
 7   of this minimal amendment. On the other hand, Plaintiffs acknowledge that, “whether
 8   the Court permits the requested amendments, the state law claims in the FAC will
 9   remain intact.” (Reply 9.) Thus, although prejudice to the opposing party is the
10   focus, Plaintiffs also will not suffer prejudice from denial of amendment on this issue.
11   Therefore, the prejudice factor is neutral.
12         Finally, as to futility, Plaintiffs argue that amendment of their remaining state
13   law claims is not futile because those claims should survive Parker Drilling. (See
14   Mot. 5, 14.)      Defendant disagrees and contends that, under Parker Drilling,
15   amendment of Plaintiffs’ remaining state law claims is futile because the FLSA
16   addresses the relevant issues, so California law is not adopted on the OCS and
17   Plaintiffs’ state law claims fail. (Opp’n 9.)
18         Following Parker Drilling, courts in the Central District have found that state
19   law claims like Plaintiffs’ fail as a matter of law because the FLSA sufficiently
20   addresses the relevant issues. See Newton, No. 57 CV 15-02517-RGK (AGRx) (C.D.
21   Cal. Nov. 7, 2019) (claims under California law failed for violations of meal and rest
22   breaks, pay stubs, unfair competition, final wages, and PAGA because the FLSA
23   sufficiently addresses the relevant issues); Hockinson, 2019 U.S. Dist. LEXIS 187704,
24   at *9–15 (same); Jensen v. Safety Equip. Corp., No. 18-cv-02890-RGK (GJSx), 2019
25   WL 4942052, at *2–4 (C.D. Cal. Sept. 4, 2019) (same); but see Mauia, 2020 WL
26   264669, at *3–6 (Northern District of California finding that California final wages
27   claim failed but California meal and rest break claims survive). The Court finds the
28   reasoning in Newton, Hockinson, and Jensen persuasive and is inclined to find that




                                                   9
 1   Plaintiffs’ remaining state law claims fail as a matter of law. However, Plaintiffs
 2   compellingly argue that whether their remaining state law claims survive Parker
 3   Drilling is more appropriately resolved on a motion to dismiss or motion for judgment
 4   on the pleadings. (Reply 9–10.) As the parties have not had the opportunity to brief
 5   the effect of Parker Drilling on Plaintiffs’ remaining state law claims, the Court
 6   declines to address the claims’ viability at this time.
 7         On balance, the Court finds that Defendant has not satisfied its burden to show
 8   that amendment of Plaintiffs’ remaining state law claims should not be granted.
 9   Accordingly, Plaintiffs may file a SAC amending only their remaining state law
10   claims. Any amendment strictly beyond the scope herein permitted is subject to
11   strike.
12                                     V.    CONCLUSION
13         For the reasons discussed above, the Court GRANTS IN PART AND
14   DENIES IN PART Plaintiffs’ Motion for Leave to File a SAC. (ECF No. 44.)
15   Within five (5) court days of the date of this Order, Plaintiffs shall file a SAC,
16   amended as permitted herein. Defendant may file a motion to dismiss or similar
17   motion within twenty-one (21) calendar days of the date of Plaintiffs’ filing the SAC.
18   Should Defendant not file such a motion, the parties shall file a renewed joint status
19   report within thirty (30) calendar days of the date of Plaintiffs’ SAC.
20
21         IT IS SO ORDERED.
22
23         February 11, 2020
24                                 ____________________________________
25                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
26
27
28




                                                  10
